DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 18, lines 2-3: Applicant claims, “the middle coil expands from the first diameter to a third diameter”; it is unclear, and therefore indefinite, what Applicant is trying to claim – the aforementioned claim clause is a method step (due to expands) however the preamble is directed to the product.  For the purposes of examination, Examiner is assuming the aforementioned claim requirement should be --the middle coil is configured to expand from the first diameter to a third diameter--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-12, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorman, III et al. (US 2014/0358222 A1).
With respect to claim 1:
Gorman, III et al. discloses an anchor (mitral annular platform) for docking a prosthetic heart valve at a native heart valve (paragraph 0041]), the anchor (mitral annular platform) comprising:
at least three coils (in combination leading helix, second helix, last helix) (paragraph [0042]); and
a seal (bi-layer coating material) positioned between at least two adjacent coils (coated on the second helix and therefore between the 5-6 individual coils within the second helix) of the at least three coils (in combination leading helix, second helix, last helix) (paragraph [0042]), the seal (bi-layer coating material) circumscribing at least a portion of the at least two adjacent coils (coated on the second helix and therefore between the 5-6 individual coils within the second helix) and having opposite ends that are spaced away from corresponding opposite ends of the at least three coils (in combination leading helix, second helix, last helix) (as the bi-layer coating material only covers the second helix the ends of the coating will be spaced from the free ends of the leading and last helixes), as can be seen in figs. 2 (paragraph [0042]).
With respect to claim 2:
Wherein the at least three coils (in combination leading helix, second helix, last helix) include two coils (two coils within the second helix) having a first diameter (smaller diameter to fit in the annulus) and a third coil (a coil within the leading helix) having a second diameter (larger diameter), the second diameter larger than the first diameter (paragraph 0042]).
With respect to claim 3:
Wherein the two coils (two coils within the second helix) having the first diameter (smaller diameter to fit in the annulus) are the at least two adjacent coils that the seal circumscribes (bi-layer coating material on the second helix) (paragraph [0042]).
With respect to claim 4:
Wherein the third coil (a coil within the leading helix) is a lower coil that extends from a lower end of the two coils (two coils within the second helix closest to the leading helix), and wherein the third coil (a coil within the leading helix) is configured to be positioned below an annulus of the native heart valve (paragraph [0042]).
With respect to claim 5:
Wherein the at least three coils (in combination leading helix, second helix, last helix) include an upper coil (a coil within the leading helix), a lower coil (a coil within the last helix), and a middle coil (a coil within the second helix), the middle coil (a coil within the second helix) disposed between the upper coil (a coil within the leading helix) and the lower coil (a coil within the last helix), and wherein a diameter of the lower coil (a coil within the last helix) is larger than a diameter of the middle coil (a coil within the second helix) (paragraph [0042]).
With respect to claim 10:
Gorman, III et al. discloses an anchor (mitral annular platform) for docking a prosthetic heart valve at a native heart valve (paragraph 0041]), the anchor (mitral annular platform) comprising:
at least three coils (in combination leading helix, second helix, last helix) including a first coil (coil within leading helix), a second coil (a coil within the second helix), and a third coil (a coil within the last helix) (paragraph [0042]), the second coil (a coil within the second helix) disposed between the first coil (coil within leading helix) and the third coil (a coil within the last helix), wherein a diameter (larger diameter) of the first coil (coil within leading helix) is larger than a diameter (smaller diameter) of the second coil (a coil within the second helix) (paragraph [0042]); and
a seal (bi-layer coating material) circumscribing at least a portion of the second coil (coated on the second helix and therefore between the 5-6 individual coils within the second helix) and having opposite ends that are spaced away from corresponding opposite ends of the at least three coils (in combination leading helix, second helix, last helix) (as the bi-layer coating material only covers the second helix the ends of the coating will be spaced from the free ends of the leading and last helixes), as can be seen in figs. 2 (paragraph [0042]).
With respect to claim 11:
Wherein the first coil (coil within leading helix) is configured to be positioned below an annulus of a native mitral valve in a left ventricle (serves as the left ventricle anchor) (paragraph [0042]), and wherein the third coil (a coil within the last helix) is configured to be positioned above the annulus of the native mitral valve in a left atrium 9serves as the atrial anchor) (paragraph [0042]).
With respect to claim 12:
Wherein the seal (bi-layer coating material) comprises a compressible material (expandable super absorbent material) (paragraph [0042]).
With respect to claim 16:
Gorman, III et al. discloses a system (mitral annular platform and valved stent) for replacing a native heart valve (paragraphs [0041-0043]), comprising:
an expansible helical anchor (mitral annular platform) comprising:
at least three coils (in combination leading helix, second helix, last helix) (paragraph [0042]); and 
a seal (bi-layer coating material) positioned between at least two adjacent coils (coated on the second helix and therefore between the 5-6 individual coils within the second helix) of the at least three coils (in combination leading helix, second helix, last helix) (paragraph [0042]), the seal (bi-layer coating material) circumscribing at least a portion of the at least two adjacent coils (coated on the second helix and therefore between the 5-6 individual coils within the second helix) and having opposite ends that are spaced away from corresponding opposite ends of the at least three coils (in combination leading helix, second helix, last helix) (as the bi-layer coating material only covers the second helix the ends of the coating will be spaced from the free ends of the leading and last helixes), as can be seen in figs. 2 (paragraph [0042]); and
a radially expansible prosthetic heart valve (valved stent must be expandable to be positioned percutaneously/ trasapically) configured to be inserted within the at least two adjacent coils (coated on the second helix and therefore between the 5-6 individual coils within the second helix) (paragraphs [0036, 0041-0043]).
With respect to claim 17:
Wherein the at least three coils (in combination leading helix, second helix, last helix) include an upper coil (a coil within the leading helix), a lower coil (a coil within the last helix), and a middle coil (a coil within the second helix), the middle coil (a coil within the second helix) disposed between the upper coil (a coil within the leading helix) and the lower coil (a coil within the last helix), and wherein in a relaxed state (prior to the stented valve being implanted), the middle coil (a coil within the second helix) has a first diameter (smaller diameter) and the lower coil (a coil within the last helix)has a second diameter (larger diameter) which is larger than the first diameter (paragraph [0042]).
With respect to claim 18:
Wherein upon application of an outward radial force by radial expansion of the radially expansible prosthetic heart valve (valved stent), the middle coil is capable of expanding from the first diameter (smaller diameter) to a third diameter (the valve stent maybe from many different vendors and maybe any type (paragraph [0041]), as such the valve stent maybe a commonly used balloon expandable stent; in the deployment thereof the valve stent will be over inflated to accommodate recoil – during this over inflation or due to the balloon expansion the middle coil (a coil within the second helix) would have to over expand to, at least temporarily, a third diameter larger than the first diameter).
With respect to claim 20:
Wherein the seal (bi-layer coating material) is configured to engage with the radially expansible prosthetic heart valve (valved stent) when the radially expansible prosthetic heart valve (valved stent) is in an expanded state inside the at least two adjacent coils (coated on the second helix and therefore between the 5-6 individual coils within the second helix) (paragraphs [0041, 0043]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, 13-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman, III et al. (US 2014/0358222 A1) in view of Herweck et al. (US 2008/0109017 A1).
With respect to claim(s) 6-8, 13-14, 19:
Gorman, III et al. discloses the invention substantially as claimed, as discussed above.  However, Gorman, III et al. is silent concerning the ends (whether they are flat or tapered) of the seal (bi-layer coating material).
Herwick et al. teaches a vascular implant including: a base structure (in combination mesh 40, support element 60 and support truss structure 61) which is covered with a seal (barrier layer 100), as can be seen in fig. 12.  The seal (barrier layer 100) has a tapering thickness (smooth transitions 64, 65) at points of transition geometry/ thickness of the base structure (in combination mesh 40, support element 60 and support truss structure 61) which eliminate abrupt or sharp edges that could cause irritation when placed against tissue (paragraphs [0140-0141]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make all the ends (whether they are flat or tapered) of the seal (bi-layer coating material), as disclosed by Gorman, III et al., tapered, as taught by Herwick et al., in order to eliminate abrupt or sharp edges that could cause irritation when placed against tissue, as taught by Herwick et al..
Allowable Subject Matter
Claim(s) 9, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner can find no references alone nor in combination which disclose nor would render obvious: 

With respect to claim 9:
An anchor for docking a prosthetic heart valve comprising:
At least three coils;
A seal circumscribing and being positioned between a portion of at least two adjacent coils, where ends of the seal are space from the ends of the at least three coils; 
The seal is configured to slide along at least the portion of at least two adjacent coils.
With respect to claim 15:
An anchor for docking a prosthetic heart valve comprising:
At least three coils, where a second coil (positioned between a first and third coil) has a diameter smaller than a diameter of the first coil;
A seal circumscribing at least a portion of second coil, where ends of the seal are space from the ends of the at least three coils; 
The seal is configured to slide along at least the portion of the second coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774